PER CURIAM.
The plea of res adjudicata is good. The record of the former judgment shows that the same question was involved in the suit of McConnaughey, administrator of Hoffman, against the United States, which was attempted to be relitigated in this case. That judgment determined that the plaintiff in the former suit was, as the personal representative of Johann Hoffman, entitled to receive and hold the remainder of unexpended pension money paid to or on account of Hoffman. Having recovered the same from the United States, they are not now entitled to have same paid back again by reason of any new right or title asserted herein.
Judgment affirmed.